Concurring Opinion from Denial of En Banc Relief filed May 6, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00750-CV

                        BRENDA FRANCOIS, Appellant

                                         V.
   LARRY CAMPBELL, PENSKE TRUCK LEASING CO., LP, HEARST
    COMMUNICATIONS, INC., AND THE HEARST CORPORATION,
                          Appellees

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-11129

 CONCURRING OPINION FROM DENIAL OF
          EN BANC RELIEF

      The court dismissed this appeal on January 12, 2021, specifically because
the Appellant did not make arrangements to have the clerk’s record filed with us.
However, the clerk’s record was filed three days later. Appellant’s Motion for En
Banc Reconsideration is correct in asserting that the principles of equity and justice
would normally allow us to withdraw that dismissal and let the appeal proceed.
      However, a review of the clerk’s record shows that on January 10, 2020, the
trial court signed a final judgment granting the motion to dismiss filed by
Appellees. Appellant timely filed a motion for new trial on February 10, 2020, and
that motion was overruled by operation of law on March 25, 2020. See Tex. R.
Civ. P. 4 (computation of time); Tex. R. Civ. P. 329b(a) (time for filing motion for
new trial); Tex. R. Civ. P. 329b(c) (motion for new trial overruled by operation of
law if not signed within seventy-five days of judgment). The trial court signed a
written order denying Appellant’s Motion for New Trial on October 19, 2020, but
that order had no effect on the timeline to perfect this appeal, because that time had
expired over six months prior.

      I concur in the judgment of the court denying the motion for reconsideration
because, under these facts, we never had jurisdiction to consider this appeal at all.




                                        /s/       Meagan Hassan
                                                  Justice


En Banc Panel consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson.         (Hassan, J.,
concurring).




                                              2